DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, 9, 12, and 15 are amended. Claims 2-4, 6-8, 10-11, 13-14, and 16-20 are as previously presented. Claims 21-23 are newly added. Therefore, claims 1-23 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on June 24, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Reese et al. (KR 20140145937 A, hereinafter Reese).
Regarding claim 1, Northern discloses a spritzer assembly for a cooking device, the spritzer assembly (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”) comprising: 
a reservoir configured to maintain a fluid (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”) therein; 
a pump operably coupled with the reservoir (Page 7, Section 3, lines 38-39, “…supply tube 112 is connected to pump 110 at its inlet connection.”, Modified Fig. 4, where the nozzle and pump connections are shown), the pump configured to move the fluid from the reservoir and through a nozzle (Page 7, Section 3, lines 51-52, “…eject a basting liquid out of nozzles 206.”), wherein the nozzle is configured to be positioned within a heating chamber (Modified Fig. 3, where the nozzle is within the heating chamber); and 
a controller configured to selectively activate the pump (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”).

    PNG
    media_image1.png
    586
    808
    media_image1.png
    Greyscale

Modified Figure 4, Northern

    PNG
    media_image2.png
    497
    986
    media_image2.png
    Greyscale

Modified Figure 3, Northern
Northern does not disclose:
A door sensor in communication with the controller and configured to sense a position of a door of the cooking device, wherein the controller is further configured to selectively deactivate the pump responsive to the door sensor detecting an open position of the door.
However, Reese discloses, in the similar field of cooking chambers, door sensors in communication with a controller (Page 12, Para. 1, lines 11-13, “For example, the controller 66 may maintain the initial predetermined 16-second "on" interval until the door sensors 43A and 43B indicate the opening of one of the doors 40 and 42…”, where the controller is able to read signals from the door sensors), where the door sensors can determine if the door is opened or closed (Page 38, line 2 from end, “A door sensor for sensing the closing of the door and generating a closing signal in response thereto…”), where if the door is determined to be open the controller can deactivate the pump (Page 10, Para. 3, lines 4-6, “The blower 54, the vent fan 94, the heating element 56, the humidifying device 58 and the dehumidifying device 60 are turned off when the doors 40 and 42 are opened.”, where the “humidifying device” is construed as a water pump, where the controller 66 operates the humidification process and therefore the humidifying device as well, Page 10, Para. 4, lines 1-5, “…controller 66…operations can be adjusted…in the first example, humidification…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system with a controller in Northern to include the door sensors capable of being connected to a controller as taught by Reese.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of faster response times for the system to maintain specific conditions within the cooking chamber, as the door sensor is more effective than the relative humidity sensor, as stated by Reese, Page 11, last Para., lines 5 from end, “The main difference in the second example is that the time-based method is more effective in responding to the closing of the door as sensed by the door sensors 43A, 43B than following the sensed difference between the target condition and the actual condition in the cavity 24 RH condition to be resumed. When using a time based method, RH sensors such as sensors 62 and 112 may not be necessary…”.
Regarding claim 3, modified Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the heating chamber (Inherently disclosed in Northern, Modified Fig. 3, where the heating chamber is shown enclosed) defined by a housing of a grill (Page 6, Section 2, lines 66-67, “Heating source 200 is mounted at a bottom portion of housing 102.”).
Regarding claim 4, modified Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the activation of the pump is varied based on a user-selected instruction (Inherently disclosed in Northern, Page 7, Section 4, lines 43-45, “…a switch PBl is provided to allow manual activation of the motor to spray the basting liquid from nozzles 206.”, where manual user input for activating the switch allows for activation of the pump).

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Reese et al. (KR 20140145937 A, hereinafter Reese) and in further view of Thai et al. (WO 2016070232 A1, hereinafter Thai).        
Regarding claim 2, modified Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the controller is operably coupled with an electronic device (Inherently disclosed in Northern, Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”, where the switch is considered the controller and the electric circuit is considered the electronic device as it contains, Page 7, Section 4, Para. 4, lines 1-2, “Power circuit 306 includes a battery B and a switch S1…”).
Modified Northern does not disclose:
Activation of the pump is altered through an application on the electronic device.
However, Thai discloses, in the similar field of food preparation, altering the pump through an input on an electronic device (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”, where the pressure level and duration can be changed in the, “…water pump pressure profile…”, Para. 00133, line 6.) It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill and nozzle system from modified Northern with the electronic controller capable of altering the pump as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 6, modified Northern teaches the apparatus according to claim 2, as set forth above. 
Modified Northern does not disclose:
 Wherein the activation of the pump by the controller is varied through usage of the application.
However, Thai discloses, controlling for multiple settings like the water pressure profile to be successful in preparing different foods, where changes in the pump would be based on food items or usage (Para. 0031, lines 1-3, “Success in the preparation of food and beverages often results from continual experimentation with different preparation sequences, involving varying the settings of the appliance, as well as time differences between setting changes.”, where such a setting is the water pump pressure profile that can be altered for the preparation of different food items). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in modified Northern with the varying of settings based on usage as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 7, modified Northern teaches the apparatus according to claim 1, as set forth above.
Modified Northern does not disclose:
Wherein the activation of the pump is varied based on a food item disposed within the heating chamber.
However, Thai discloses, controlling for multiple settings like the water pressure profile to be successful in preparing different foods, where changes in the pump would be based on food items (Para. 0031, lines 1-3, “Success in the preparation of food and beverages often results from continual experimentation with different preparation sequences, involving varying the settings of the appliance, as well as time differences between setting changes.”, where such a setting is the water pump pressure profile that can be altered for the preparation of different food items). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in modified Northern with the varying of settings based on the food item as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 8, modified Northern teaches the apparatus according to claim 1, as set forth above.
Modified Northern does not disclose:
Further comprising: an input device operably coupled with the pump and disposed on a control unit of the cooking device.
However, Thai discloses, a display that is a user interface (Para. 0037, lines 1-2, “…a user interface 130 operably connected to the control module 120. The user interface 130 includes a display 132 and user controls 134.”) and connected to the control module or control unit, where the control unit is able to control the pump (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switch and electronic circuit from modified Northern with the input display and control unit as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification as a user interface would provide the advantage of allowing the user to control the function of different settings as the display would provide understandable feedback to the user as stated by Thai, Para. 0037, line 3-4, “…number of Light Emitting Diodes (LEDs) to provide user prompts and feedback.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Reese et al. (KR 20140145937 A, hereinafter Reese) and in further view of Zwern (US 20110017200 A1).                                                     
Regarding claim 5, modified Northern teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a power supply providing power for at least one of the controller or the pump (Inherently disclosed in Northern, Page 7, Section 4, line 40, “Power circuit 306 includes a battery B and a switch S1…”, where the switch can be considered the controller for the pump system and the power circuit activates the pump system, where the battery or power source is needed for both features to work).
Modified Northern does not disclose:
A generator operably coupled with a power supply.
However, Zwern discloses, in the similar field of machines for preparing food, a generator coupled with a power supply, where the generator can provide power for the power supply to use or store (Para. 0075, lines 1-4, “…generator 600 of electrified turbine ventilator 545 is connected to directional charge controller 710, which may also accept electrical power input from solar panel 715 and/or manual crank 665.”, where the generator is connected to a battery for energy storage, Para. 0073, lines 14-15, “…electrical current may be…stored in a battery for later use.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power supply in modified Northern with the addition of the generator as taught by Zwern.
	One of ordinary skill in the art would have been motivated to make this modification as
a generator connected to the power source allows the advantage of having power in survival, emergency, or in less developed areas as stated by Zwern, Para. 0023, lines 1-3, “…integrated set of passive natural resource subsystems that work together to provide a complete set of utilities for human survival and comfort…”.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Reese et al. (KR 20140145937 A, hereinafter Reese) and in further view Chen (WO 2018089946 A1).
Regarding claim 21, modified Northern teaches the apparatus according to claim 1, as set forth above.
Modified Northern does not disclose:
further comprising an imaging system in communication with the controller, optically coupled with the heating chamber and configured to capture an image of the heating chamber, wherein the controller is configured to selectively activate the pump based on the image.       
However, Chen discloses, in the similar field of cooking chambers, an imaging system in communication with a controller (Para. 0142, lines 1-3, “…the combination of the camera 222, processor 210 and network interface 202, 204 can enable a remote food preparation use ("telecooking").”), where the imaging system takes images of the heating chamber (Para. 0200, lines 2-4, “…the camera 222 to obtain images of the cooking surface 140 while the ingredients are being cooked (1310). In some examples, the food preparation device 100 follows a recipe when cooking.”), where the controller can activate a pump based on the images (Claim 4, lines 4-6, “…processor further bases the control of the manipulator to perform one or more cooking
operations…”, where the manipulator performs actions associated with specific recipes in real time through the imaging system, where recipes can include liquids, Para. 0037, line 7 from end, “…(ii) liquids to add (by liquid wheel number)…”, and where the manipulator has accessories to supply liquids, Para. 0144, lines 3 from end, “…manipulator 738 can be provided with end components, accessory attachments or other segments which operate torches, gases, hot irons, liquids…”, where liquid accessory attachments would be construed as a liquid pump system).     It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system from modified Northern to include a cooking chamber imaging system and computerized liquid dispensing based on images as taught by Chen.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages of a remotely operated cooking system and the ability to make changes to the cooking process in real time, as stated by Chen, Para. 0142, lines 3-10, “For example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100. By way of example, the remotely located user can conduct live cooking sessions which stream directly to the local machine. A remote user can upload a recipe and also adjusts the recipe as is necessary or desired. The operation of the food preparation device 100 can optionally be triggered remotely.”.
                        
Claims 9, 10, 13-14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1).
Regarding claim 9, Northern discloses a cooking device (Page 6, Section 2, line 36, “…self-basting cooking apparatus 100…”) comprising: 
a housing defining a heating chamber and a void within the housing (Modified Fig. 3, where the areas contacting the outside are considered the housing, where the housing contains a heating chamber, where the heating chamber and fuel 220 are voids); 
a spritzer assembly having a pump operably coupled with a reservoir (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”) and a nozzle (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”), the nozzle disposed within the heating chamber and operably coupled to the pump through a tubing disposed through the void (Modified Fig. 4, where the pump and nozzle connections are shown, where the nozzle piping is within the heating chamber); and 
a controller operably coupled with the pump (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”) and configured to selectively activate the pump to move a fluid from the reservoir through the nozzle (Modified Fig. 4, where the pump will direct fluid from the reservoir into the nozzle).
Northern does not disclose:
Modified Northern does not disclose:
An imaging system in communication with the controller, optically coupled with the heating chamber and configured to capture an image of the heating chamber, wherein the controller is configured to selectively activate the pump based on the image.       
However, Chen discloses, in the similar field of cooking chambers, an imaging system in communication with a controller (Para. 0142, lines 1-3, “…the combination of the camera 222, processor 210 and network interface 202, 204 can enable a remote food preparation use ("telecooking").”), where the imaging system takes images of the heating chamber (Para. 0200, lines 2-4, “…the camera 222 to obtain images of the cooking surface 140 while the ingredients are being cooked (1310). In some examples, the food preparation device 100 follows a recipe when cooking.”), where the controller can activate a pump based on the images (Claim 4, lines 4-6, “…processor further bases the control of the manipulator to perform one or more cooking
operations…”, where the manipulator performs actions associated with specific recipes in real time through the imaging system, where recipes can include liquids, Para. 0037, line 7 from end, “…(ii) liquids to add (by liquid wheel number)…”, and where the manipulator has accessories to supply liquids, Para. 0144, lines 3 from end, “…manipulator 738 can be provided with end components, accessory attachments or other segments which operate torches, gases, hot irons, liquids…”, where liquid accessory attachments would be construed as a liquid pump system).     It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system from modified Northern to include a cooking chamber imaging system and computerized liquid dispensing based on images as taught by Chen.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages of a remotely operated cooking system and the ability to make changes to the cooking process in real time, as stated by Chen, Para. 0142, lines 3-10, “For example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100. By way of example, the remotely located user can conduct live cooking sessions which stream directly to the local machine. A remote user can upload a recipe and also adjusts the recipe as is necessary or desired. The operation of the food preparation device 100 can optionally be triggered remotely.”.
Regarding claim 10, modified Northern teaches the apparatus according to claim 9, as set forth above, discloses further comprising: a heating element within the heating chamber (Inherently disclosed in Northern, Page 6, Section 2, lines 63-64, “Included within the interior of housing 102 is a heating source 200…”); and a rack positioned within the heating chamber (Page 7, Section 3, line 2, “…food supporting structure 202…”), the heating element disposed on a first side of the rack and the nozzle disposed on a second, opposing side of the rack (Inherently disclosed in Northern, Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, the charcoal briquettes or fuel 200 is on the bottom side of the rack while the nozzles are on the top side of the rack).
Regarding claim 13, modified Northern teaches the apparatus according to claim 9, as set forth above, discloses further comprising: an input device disposed on a control unit and configured to selectively activate the pump (Inherently disclosed in Northern, Page 8, claim 7, “…electronic control 30 circuit further comprises a manually actuated switch for activating the pump…”) for at least one of a predetermined duration and a predetermined time frequency (Inherently disclosed in Northern, Page 8, claim 10, “…electronic circuit includes a first timer circuit that determines the predetermined interval and a second timer circuit that determines the predetermined duration.”).
Regarding claim 14, modified Northern teaches the apparatus according to claim 13, as set forth above, discloses wherein the input device includes a switch (Inherently disclosed in Northern, Page 8, claim 7, “…electronic control 30 circuit further comprises a manually actuated switch for activating the pump…”), the switch configured to activate the pump when toggled from a first state to a second state (Inherently disclosed in Northern, where the switch activates the pump, where the switch has the state of causing the pump to be off and the state of causing the pump to be on).

Regarding claim 15, Northern discloses a spritzer assembly (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”) for a cooking device, the spritzer assembly comprising: 
a reservoir configured to maintain a fluid therein (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”); 
a pump operably coupled with the reservoir (Page 7, Section 3, lines 38-39, “…supply tube 112 is connected to pump 110 at its inlet connection.”), the pump moving the fluid from the reservoir and through first and second nozzles (Modified Fig. 4, where the reservoir, pump, and nozzle fluid connections and directions are shown), wherein the first and second nozzles are configured to be positioned within a heating chamber and are fluidly coupled to one another (Modified Fig. 4, where multiple nozzles are shown coupled together and Modified Fig. 3, where the nozzles are shown to be in the heating chamber); and 
a controller configured to selectively activate the pump, the controller further configured to operably couple with an electronic device (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”, where the controller can be considered the switch and the electronic device can be considered the electric circuits).
Northern does not disclose:
An imaging system in communication with the controller, optically coupled with the heating chamber and configured to capture an image of the heating chamber, wherein the controller is configured to selectively activate the pump based on the image.
However, Chen discloses, in the similar field of cooking chambers, an imaging system in communication with a controller (Para. 0142, lines 1-3, “…the combination of the camera 222, processor 210 and network interface 202, 204 can enable a remote food preparation use ("telecooking").”), where the imaging system takes images of the heating chamber (Para. 0200, lines 2-4, “…the camera 222 to obtain images of the cooking surface 140 while the ingredients are being cooked (1310). In some examples, the food preparation device 100 follows a recipe when cooking.”), where the controller can activate a pump based on the images (Claim 4, lines 4-6, “…processor further bases the control of the manipulator to perform one or more cooking
operations…”, where the manipulator performs actions associated with specific recipes in real time through the imaging system, where recipes can include liquids, Para. 0037, line 7 from end, “…(ii) liquids to add (by liquid wheel number)…”, and where the manipulator has accessories to supply liquids, Para. 0144, lines 3 from end, “…manipulator 738 can be provided with end components, accessory attachments or other segments which operate torches, gases, hot irons, liquids…”, where liquid accessory attachments would be construed as a liquid pump system).     It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system from modified Northern to include a cooking chamber imaging system and computerized liquid dispensing based on images as taught by Chen.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages of a remotely operated cooking system and the ability to make changes to the cooking process in real time, as stated by Chen, Para. 0142, lines 3-10, “For example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100. By way of example, the remotely located user can conduct live cooking sessions which stream directly to the local machine. A remote user can upload a recipe and also adjusts the recipe as is necessary or desired. The operation of the food preparation device 100 can optionally be triggered remotely.”.
Regarding claim 18, modified Northern teaches the apparatus according to claim 15, as set forth above, discloses wherein the heating chamber is heated by a heat source (Inherently disclosed in Northern, Page 6, Section 2, lines 63-64, “Included within the interior of housing 102 is a heating source 200…”) positioned on an opposing side of a rack (Inherently disclosed in Northern, Page 7, Section 3, line 2, “…food supporting structure 202…”) from the first or second nozzle (Inherently disclosed in Northern, Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, the charcoal briquettes or fuel 200 is on the bottom side of the rack while the nozzles are on the top side of the rack).

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1) in further view of Thai et al. (WO 2016070232 A1, hereinafter Thai).      
Regarding claim 11, modified Northern teaches the apparatus according to claim 9, as set forth above.
Modified Northern does not disclose:
Wherein the controller is wirelessly coupled with an electronic device and the activation of the pump is altered through an application on the electronic device.
However, Thai discloses, a control module or controller that can be wirelessly coupled to an electronic device (Para. 0041, lines 1-4, “…control module 120 further includes a data interface 126 for allowing communication…is over a bidirectional data link 192, preferably a wireless data link…”) and how the pump can be altered through the control module (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”, where the pressure level and duration can be changed in the, “…water pump pressure profile…”, Para. 00133, line 6.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switch and electronic circuit from modified Northern with the control module and wireless connection to an electronic device as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a remote computing device that can control the device so that the user does not need to be physically in the same area as the device for it to function as stated by Thai, Para. 0041, lines 5-6, “…remote computing device 190 also has a data interface…preferred…tablet computer…”. While a control unit for the pump would provide the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 12, modified Northern teaches the apparatus according to claim 11, as set forth above.
Modified Northern does not disclose:
further comprising: wherein the image from the imaging system is disposed on the electronic device.
However, Chen discloses where the image taken from the camera of the cooking chamber is sent to another remote user (Para. 0096, lines 4 from end, “As described below, the camera 222 can enable telecooking functionality, and or communicate images of the state of the food preparation device 100 to a remote user.”), where the system is a telecook system that inherently would transmit images to remote users through electronic devices (Para. 0142, lines 9-12, “For example, a mother can telecook and proctor her college-aged child on how to cook stir-fried tomato and eggs. The remote user (e.g., mother) can proctor the local user (e.g., her child) during the cooking process using a laptop or tablet device.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the images of the cooking chamber from modified Northern to be capable of being transmit to electronic devices as taught by Chen.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a telecook system where remote users would be able to see in real time what was happening to the cooking chamber, as stated by Chen, Para. 0142, lines 3-7, “For example, a remotely located user can conduct live telecooking, during which the remotely located user controls the operation of the food preparation device 100. By way of example, the remotely located user can conduct live cooking sessions which stream directly to the local machine.”1
Regarding claim 20, modified Northern teaches the apparatus according to claim 15, as set forth above.
Modified Northern does not disclose: 
Wherein at least one of a frequency and a duration of activation of the pump is altered based on an instruction accepted through the electronic device.
However, Thai discloses, a control module capable of altering settings on the water pump, such as duration and pressure level (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”, where the pressure level and duration can be changed in the, “…water pump pressure profile…”, Para. 00133, line 6.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in modified Northern with a control module capable of modifying settings of the water pump as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1) and in further view of Zwern (US 20110017200 A1).     
 Regarding claim 16, modified Northern teaches the apparatus according to claim 15, as set forth above, discloses further comprising: a power supply providing power for at least one of the controller and the pump (Page 7, Section 4, line 40, “Power circuit 306 includes a battery B and a switch S1…”, where the switch can be considered the controller for the pump system and the power circuit activates the pump system, where the battery or power source is needed for both features to work).
Modified Northern does not disclose:
A generator operably coupled with a power supply.
However, Zwern discloses, in the similar field of machines for preparing food, a generator coupled with a power supply, where the generator can provide power for the power supply to use or store (Para. 0075, lines 1-4, “…generator 600 of electrified turbine ventilator 545 is connected to directional charge controller 710, which may also accept electrical power input from solar panel 715 and/or manual crank 665.”, where the generator is connected to a battery for energy storage, Para. 0073, lines 14-15, “…electrical current may be…stored in a battery for later use.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power supply in modified Northern with the addition of the generator as taught by Zwern.
	One of ordinary skill in the art would have been motivated to make this modification as
a generator connected to the power source allows the advantage of having power in survival, emergency, or in less developed areas as stated by Zwern, Para. 0023, lines 1-3, “…integrated set of passive natural resource subsystems that work together to provide a complete set of utilities for human survival and comfort…”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1) and in further view of Kocer et al. (WO 2018129376 A2, hereinafter Kocer).
Regarding claim 17, modified Northern teaches the apparatus according to claim 15, as set forth above, discloses two nozzles in the fluid assembly (Modified Fig. 4, where multiple nozzle heads are shown).
Modified Northern does not disclose:
Wherein the first nozzle generates a first spray pattern and the second nozzle generates a second, differing spray pattern.
However, Kocer discloses, in the field of nozzle assemblies, a nozzle with the ability to have multiple spray patterns and change those patterns (Page 5, lines 15-17, “…a nozzle assembly having a configurable nozzle that is adaptively reconfigured to provide one or more of a specified spray pattern…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nozzles in modified Northern with the configurable spray pattern nozzles as taught by Kocer.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the droplet and achieve specific patterns for coverage as stated by Kocer, Page 5, line 19, “The change in shape or size controls the spray pattern and the droplet size”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1) and in further view of Fu et al. (CN 207152494 U, hereinafter Fu).
Regarding claim 19, modified Northern teaches the apparatus according to claim 18, as set forth above, discloses wherein the heat source includes a heating element configured to ignite a plurality of pellets (Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, multiple briquettes are seen).
Modified Northern does not disclose:
Where the pellets are disposed within a hopper operably coupled with a housing defining the heating chamber to heat the heating chamber.
However, Fu discloses, in the field of food preparation apparatuses, a similar grill structure with a hopper attached to the grill for storing fuel (Abstract, line 8, “…the feeding port is connected with the storage hopper…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill structure from modified Northern with the addition of the hopper for storing the charcoal briquettes as taught by Fu.
	One of ordinary skill in the art would have been motivated to make this modification as the hopper gives the advantage of storage for the fuel source as stated by Fu, Abstract, line 9, “…the storage hopper…”, so that extra fuel can be rapidly inserted into the grill as a hopper feature is commonly known in the art regarding grills.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Chen (WO 2018089946 A1) and in further view of Reese et al. (KR 20140145937 A, hereinafter Reese).
	Regarding claim 22, modified Northern teaches the apparatus according to claim 9, as set forth above.
Modified Northern does not disclose:
further comprising a door sensor in communication with the controller and configured to sensor a position of a door of the cooking device, wherein the controller is further configured to selectively deactivate the pump responsive to the door sensor detecting an open position of the door.
However, Reese discloses, in the similar field of cooking chambers, door sensors in communication with a controller (Page 12, Para. 1, lines 11-13, “For example, the controller 66 may maintain the initial predetermined 16-second "on" interval until the door sensors 43A and 43B indicate the opening of one of the doors 40 and 42…”, where the controller is able to read signals from the door sensors), where the door sensors can determine if the door is opened or closed (Page 38, line 2 from end, “A door sensor for sensing the closing of the door and generating a closing signal in response thereto…”), where if the door is determined to be open the controller can deactivate the pump (Page 10, Para. 3, lines 4-6, “The blower 54, the vent fan 94, the heating element 56, the humidifying device 58 and the dehumidifying device 60 are turned off when the doors 40 and 42 are opened.”, where the “humidifying device” is construed as a water pump, where the controller 66 operates the humidification process and therefore the humidifying device as well, Page 10, Para. 4, lines 1-5, “…controller 66…operations can be adjusted…in the first example, humidification…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system with a controller in modified Northern to include the door sensors capable of being connected to a controller as taught by Reese.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of faster response times for the system to maintain specific conditions within the cooking chamber, as the door sensor is more effective than the relative humidity sensor, as stated by Reese, Page 11, last Para., lines 5 from end, “The main difference in the second example is that the time-based method is more effective in responding to the closing of the door as sensed by the door sensors 43A, 43B than following the sensed difference between the target condition and the actual condition in the cavity 24 RH condition to be resumed. When using a time based method, RH sensors such as sensors 62 and 112 may not be necessary…”.
 Regarding claim 23, modified Northern teaches the apparatus according to claim 15, as set forth above.
Modified Northern does not disclose:
further comprising a door sensor in communication with the controller and configured to sensor a position of a door of the cooking device, wherein the controller is further configured to selectively deactivate the pump responsive to the door sensor detecting an open position of the door.
However, Reese discloses, in the similar field of cooking chambers, door sensors in communication with a controller (Page 12, Para. 1, lines 11-13, “For example, the controller 66 may maintain the initial predetermined 16-second "on" interval until the door sensors 43A and 43B indicate the opening of one of the doors 40 and 42…”, where the controller is able to read signals from the door sensors), where the door sensors can determine if the door is opened or closed (Page 38, line 2 from end, “A door sensor for sensing the closing of the door and generating a closing signal in response thereto…”), where if the door is determined to be open the controller can deactivate the pump (Page 10, Para. 3, lines 4-6, “The blower 54, the vent fan 94, the heating element 56, the humidifying device 58 and the dehumidifying device 60 are turned off when the doors 40 and 42 are opened.”, where the “humidifying device” is construed as a water pump, where the controller 66 operates the humidification process and therefore the humidifying device as well, Page 10, Para. 4, lines 1-5, “…controller 66…operations can be adjusted…in the first example, humidification…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the liquid dispensing system with a controller in modified Northern to include the door sensors capable of being connected to a controller as taught by Reese.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of faster response times for the system to maintain specific conditions within the cooking chamber, as the door sensor is more effective than the relative humidity sensor, as stated by Reese, Page 11, last Para., lines 5 from end, “The main difference in the second example is that the time-based method is more effective in responding to the closing of the door as sensed by the door sensors 43A, 43B than following the sensed difference between the target condition and the actual condition in the cavity 24 RH condition to be resumed. When using a time based method, RH sensors such as sensors 62 and 112 may not be necessary…”.


Response to Arguments
Applicant’s arguments, see Pages 8-10, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior regarding door sensors and imaging of the heating chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/29/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761